Case 4:20-cv-00873-ALM-KPJ Document 32 Filed 01/07/21 Page 1 of 2 PageID #: 902




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 BRIAN C. GREGG,                                               §
                                                               §
        Plaintiff,                                             §
                                                               §
 v.                                                            §
                                                               § Civil No.: 4:20-cv-873-ALM-KPJ
 RICHARD E. ANDERSON,                                          §
 DAVID GARVIN, JACK BECKMAN,                                   §
 MICHELLE SCHWARTZ,                                            §
 KELLY GODDARD, RAY VELA,                                      §
 OR CESAR DELAGARZA,                                           §
 SUBSTITUTE TRUSTEES; AND                                      §
 SERVIS ONE, DOING BUSINESS AS                                 §
 BSI FINANCIAL SERVICES, INC.; AND                             §
 U.S. BANK TRUST NATIONAL                                      §
 ASSOCIATION, TRUSTEE OF THE                                   §
 CABANA SERIES III TRUST,                                      §
                                                               §
        Defendants.                                            §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On December 16, 2020, the Magistrate Judge entered proposed findings of fact and

 recommendations (the “Report”) (Dkt. #29) that Plaintiff Brian C. Gregg’s Emergency Motion for

 Remand (the “Motion”) (Dkt. #9) be denied.

        The Report was mailed to Plaintiff by certified mail on December 17, 2020, but was

 returned as undeliverable (Dkt. #30). Local Rule CV-11(d) concerns changes of address:

        Notices will be sent only to an e-mail and/or mailing address on file. A pro se
        litigant must provide the court with a physical address (i.e., a post office box is not
        acceptable) and is responsible for keeping the clerk advised in writing of his or her
        current physical address.

 LOCAL RULE CV-11(d).
 Case 4:20-cv-00873-ALM-KPJ Document 32 Filed 01/07/21 Page 2 of 2 PageID #: 903




          Having received the Report of the United States Magistrate Judge, and no timely objections

   being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

. are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

          Accordingly, Plaintiff Brian C. Gregg’s Emergency Motion for Remand (Dkt. #9) is hereby

   DENIED.

          IT IS SO ORDERED.
           SIGNED this 7th day of January, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   2
